RESOLUCIÓN
Examinada la Moción Urgente, en relación con la opinión per curiam y sentencia en la que se decretó la suspensión inmediata e indefinida de la peticionaria, se reinstala a la Leda. María J. Deliz Terrón al ejercicio de la profesión efectivo el 17 de junio de 2006. Se le concede un término de quince días, contados a partir de la notificación de esta Resolución, para contestar la queja presentada en su contra.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton no intervino.
{Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo